Beck, Presiding Justice.
Where in a lease it was stipulated that the lessee might, remove any of the improvements put on the place during the term of the lease, and a party who held the title to the lot of land in question, under a security deed that was prior in date to the lease, had notice that the stipulation for making and removing the improvements was in the lease, and consented thereto, such improvements might be removed, and the holder of the security deed was not entitled to injunction to prevent the removal, although his consent to the stipulation in the lease as to making and removing the improvements was not in *631writing. His consent to the part of the lease permitting the removal would estop him from objecting thereto.
No. 11155.
July 1, 1936.

Judgment reversed.


All the Justices concur.

McHlreath <& Scott and J. Lon Duclcworth, for plaintiff in error.
Homer O. Denton, contra.